19 F.3d 29
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Aurelio F. SANCHEZ, Petitioner-Appellant,v.Robert Glenn BORG, Warden, Respondent-Appellee.
No. 93-56345.
United States Court of Appeals, Ninth Circuit.
Submitted March 8, 1994.*Decided March 9, 1994.

Before:  FLETCHER, BRUNETTI and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Aurelio Sanchez appeals the district court's dismissal of his habeas corpus petition.  We have independently reviewed the record.  We affirm for the reasons stated in the report and recommendation of the magistrate judge, adopted by the district court by its order of June 29, 1993.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Circuit Rule 36-3